DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 3/2/2022, wherein:
Claims 71, 72, 75-78, 80-86, 88-90, and 92-107 are currently pending;
Claims 71, 72, 75, 76, 82, 83, 86, 97, 101, and 102 have been amended; and
Claims 79 and 91 have been cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 71, 72, 75-78, 82-85, and 101-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0320367 to Smith et al. in view of US 4241537 to Wood.
Re: Claim 71. Smith et al. teach a multi-media gelatinous structure for the growth of an organism (See Abstract; Figs. 1-4, 11, layered structure), wherein said structure comprises:
a first gelatinous compound (Fig. 1, 1, first layer; paragraph [0019] - layers comprise soil or soil mix which includes gelatinous matrices suitable for supporting plant growth), wherein said first gelatinous compound comprises at least one growth enhancement additive selected from gas, hormones, essential oils, antimicrobial agents, herbicides, pesticides, and microbes (paragraph [0041] - one or more layers include additives include antimicrobial agent or beneficial microbes);
a second gelatinous compound (Fig. 1, 2, second layer; paragraph [0019] - layers comprise soil or soil mix which includes gelatinous matrices suitable for supporting plant growth), wherein said one or more second gelatinous compounds comprises at least one  growth enhancement additive selected from gas, hormones, essential oils, antimicrobial agents, herbicides, pesticides, and microbes (paragraph [0041] - one or more layers include additives include antimicrobial agent or beneficial microbes), and wherein the at least one growth enhancement additive of the second gelatinous compound is different from or in a different quantity from the at least one growth enhancement additive of the first gelatinous compound (paragraph [0034] - layers can vary in their ratios/concentrations; paragraph [0042] - layers vary in configuration to accommodate root growth patterns of various plants); and
wherein said first gelatinous compound is embedded within said one or more second gelatinous compound to create a multi-media gelatinous structure (See Fig. 1, wherein layer 1 is embedded within layer 2). However, it is not expressly disclosed that said first gelatinous compound and said second gelatinous compound are produced by a combination of hydrocolloids, wherein said hydrocolloids are selected from the group consisting of pectin, gelatin, agar-agar, xanthan gum, guar gum, locust bean gum, gum arabic, carrageenan, cellulose and cellulose derivatives such as carboxymethyl cellulose, alginate, and starch.
Wood discloses a gelatinous medium for plant growth comprising gelling agents comprised of a combination of hydrocolloids including, cellulose, gelatin, agar, and guar gum (See col. 10, lines 7-21). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to employ the combination of hydrocolloids as taught by Wood in combination with the system of Smith based upon their known use in food stuffs to provide a sustainable and nontoxic growth substrate. 
Re: Claim 72. Smith et al. in view of Wood render obvious the multi-media gelatinous structure of claim 71, wherein said structure further comprises:
a third gelatinous compound (Figs. 1-4, 13, third layer; paragraph [0019] - layers comprise soil or soil mix which includes gelatinous matrices suitable for supporting plant growth), wherein said third gelatinous compound comprises at least one growth enhancement additive selected from gas, hormones, essential oils, antimicrobial agents, herbicides, pesticides, and microbes (paragraph [0041] - one or more layers include additives include antimicrobial agent or beneficial microbes), and wherein the at least one growth enhancement additive of the third gelatinous compound is different from or in a different quantity from the at least one growth enhancement additive of the first gelatinous compound and the second gelatinous compound (paragraph [0034] - layers can vary in their ratios/concentrations; paragraph [0042] - layers vary in configuration to accommodate root growth patterns of various plants); and
wherein said first gelatinous compound and said second gelatinous compound are embedded within said third gelatinous compound (See Fig. 1, wherein layer 1 is embedded within layer 2, which is in turn embedded within layer 3). As outlined above with respect to claim 71, it would have been obvious to form the first and second gelatinous compounds using a combination of hydrocolloids including cellulose, gelatin, guar gum, and agar. Forming the third gelatinous compound in the same manner would be obvious for the same rationale outlined above and would additionally be a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re: Claim 75. Smith et al. in view of Wood render obvious the multi-media structure of claim 71, wherein said gas is produced by aerating said gelatinous compounds when the gelatinous compounds are a gelatinous solution to produce bubbles and infuse the gelatinous solution with a gas (paragraph [0019] - layers are any mixture of solid, liquid, gas. paragraph [0020]- layers are aerated). 
Re: Claim 76. Smith et al. in view of Wood render obvious the multimedia structure of claim 72 as outlined above. Smith also teaches the use of gas in the medium (paragraph [0019]). However, it is not expressly disclosed that said gas is produced by aerating the gelatinous compound when the gelatinous compound is a gelatinous solution to produce bubbles and infuse the gelatinous solution with a gas. 
Wood discloses a gelatinous medium for plant growth containing carbon dioxide bubbles (abstract, col. 1, lines 25-35, col. 2, lines 3-8). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Since carbon dioxide is essential for plant growth, and Wood discloses a gelatinous plant medium produced by forming bubbles in the gelatinous solution through aeration of a solution, one of ordinary skill in the art would have been motivated to use the method of Wood in the formation of the gelatinous compound having an infused gas as taught by Smith et al. 
Re: Claim 77. Smith et al. in view of Wood render obvious the multi-media structure of claim 75, wherein the density of said gelatinous compound of said first gelatinous compound is different from the density of said gelatinous compound of said second gelatinous compound (Smith et al. - paragraph [0035]).
Re: Claim 78. Smith et al. in view of Wood render obvious the multi-media structure of claim 76, wherein the density of said gelatinous compound of said third gelatinous compound is different from the density of said first gelatinous compound and said second gelatinous compound (Smith et al. - paragraph [0035]).
Re: Claim 82. Smith et al. in view of Wood render obvious the multimedia structure of claim 71 as outlined above. However, Smith et al. do not expressly disclose that said gas is selected from the group consisting of oxygen, carbon dioxide, ethylene, nitrogen, argon, methane, helium, and combinations thereof.
Wood discloses a gelatinous medium for plant growth containing carbon dioxide bubbles (abstract, col. 1, lines 25-35, col. 2, lines 3-8). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Since carbon dioxide is essential for plant growth, and Wood discloses a gelatinous plant medium produced by forming bubbles in the gelatinous solution through aeration of a solution, one of ordinary skill in the art would have been motivated to use the method of Wood in the formation of the gelatinous compound having an infused gas as taught by Smith et al. 
Re: Claim 83. Smith et al. in view of Wood render obvious the multimedia structure of claim 72 as outlined above. However, Smith et al. do not expressly disclose that said gas is selected from the group consisting of oxygen, carbon dioxide, ethylene, nitrogen, argon, methane, helium, and combinations thereof.
Wood discloses a gelatinous medium for plant growth containing carbon dioxide bubbles (abstract, col. 1, lines 25-35, col. 2, lines 3-8). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Since carbon dioxide is essential for plant growth, and Wood discloses a gelatinous plant medium produced by forming bubbles in the gelatinous solution through aeration of a solution, one of ordinary skill in the art would have been motivated to use the method of Wood in the formation of the gelatinous compound having an infused gas as taught by Smith et al. 
Re: Claim 84. Smith et al. in view of Wood render obvious the multimedia structure of claim 71 as outlined above. As outlined above, paragraph [0035] of Smith et al. teaches that the density of the layers varies and Figs. 1-4 clearly depict the volume of the first layer, 1, to be much smaller than the volume of the second layer, 2. The volume of the first gelatinous compound therefore appears to be 0.1% to 99.9% of the volume of the second gelatinous compound as shown in the figures such that Smith anticipates the claim. However, it is not expressly disclosed that the volume ratio of the first and second compounds is between the claimed range, so alternatively, Smith et al. discloses the invention except for the aforementioned volume ratio. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the volume of the first gelatinous compound to be 0.1% to 99.9% of the volume of the second compound, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re: Claim 85. Smith et al. in view of Wood render obvious the multimedia structure of claim 72 as outlined above. As outlined above, paragraph [0035] of Smith et al. teaches that the density of the layers varies and Figs. 1-4 clearly depict the volume of the second layer, 2, to be much smaller than the volume of the third layer, 3. The volume of the second gelatinous compound therefore appears to be 0.1% to 99.9% of the volume of the third gelatinous compound as shown in the figures such that Smith anticipates the claim. However, it is not expressly disclosed that the volume ratio of the second and third compounds is between the claimed range, so alternatively, Smith et al. discloses the invention except for the aforementioned volume ratio. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the volume of the second gelatinous compound to be 0.1% to 99.9% of the volume of the third compound, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re: Claim 101. Smith et al. teach a method for growing an organism through multiple stages of growth (paragraph [0003] - process of growing plants from seeds; See Figs. 1-4), the method comprising:
providing a multi-media structure comprising at least a first gelatinous compound and a second gelatinous compound, wherein the first gelatinous compound comprises at least one  growth enhancement additive (paragraph [0041] - one or more layers include additives include antimicrobial agent or beneficial microbes); and
wherein said at least second gelatinous comprises at least one growth enhancement additive (paragraph [0041] - one or more layers include additives include antimicrobial agent or beneficial microbes); and wherein the at least one growth enhancement additive of the at least second gelatinous is different from or in a different quantity from the at least one growth enhancement additive of the first gelatinous compound (See apparatus of claim 71 above which comprises the same structural limitations required by claim 101); 
providing an organism and establishing said organism on the surface of said first gelatinous compound, wherein said organism is established on said first gelatinous compound (See Fig. 2, wherein plant is in first layer, 1);
growing said organism on said first gelatinous compound (See Fig. 2);
allowing said organism to growth through said first gelatinous compound and into said second gelatinous compound (See Fig. 3, wherein plant grew into second layer, 2). However, it is not expressly disclosed that said first gelatinous compound and said second gelatinous compound are produced by a combination of hydrocolloids, wherein said hydrocolloids are selected from the group consisting of pectin, gelatin, agar-agar, xanthan gum, guar gum, locust bean gum, gum arabic, carrageenan, cellulose and cellulose derivatives such as carboxymethyl cellulose, alginate, and starch.
Wood discloses a gelatinous medium for plant growth comprising gelling agents comprised of a combination of hydrocolloids including, cellulose, gelatin, agar, and guar gum (See col. 10, lines 7-21). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to employ the combination of hydrocolloids as taught by Wood in combination with the system of Smith based upon their known use in food stuffs to provide a sustainable and nontoxic growth substrate. 
Re: Claim 102. Smith et al. in view of Wood render obvious the method of claim 101, further comprising:
providing a third gelatinous compound (See apparatus of claim 72 outlined above; Figs. 1-4), wherein said third gelatinous comprises at least one growth enhancement additive (paragraph [0041] - one or more layers include additives include antimicrobial agent or beneficial microbes), and wherein the at least one growth enhancement additive of the third gelatinous compound is different from or in a different quantity from the growth enhancement additive of the first gelatinous compound and the second gelatinous second (See apparatus of claim 72 outlined above; Figs. 1-4);
allowing said organism to grow from second gelatinous compound and into said third gelatinous compound (See Fig. 4, wherein the plant has grown through the first and second layers into the third layer, 3).
Re: Claim 103. Smith et al. in view of Wood render obvious the method of claims 101, wherein said organism is selected from a microorganism, bacteria, fungi, and plant (Figures 2-4 illustrate a plant).
Re: Claim 104. Smith et al. in view of Wood render obvious the method of claim 101, wherein said organism is established on said first gelatinous compound in a first growth stage (See Fig. 2, paragraph [0036])
Re: Claim 105. Smith et al. in view of Wood render obvious the method of claim 104, wherein said organism is allowed to grow through said first gelatinous compound, into said second gelatinous compound (See Fig. 3).
Re: Claim 106. Smith et al. in view of Wood render obvious the method of claim 105, wherein when said organism reaches said second gelatinous compound, said second compound induces said organism to move from said first growth stage and into a second growth stage (See Fig. 3, paragraph [0036]).
Re: Claim 107. Smith et al. in view of Wood render obvious the method of claim 106, wherein said first stage of growth and said second stage of growth is selected from seed germination, seedling, vegetative, bud stage, flowering, ripening, tillering, stem extension, heading, sprout development, tuber initiation, tuber bulking, maturation, main shoot growth, axillary shoot growth, pod development, hyphae elongation, diploidization, spore production, lag phase, exponential phase, and stationary phase (See Figs. 2 and 3; paragraph [0036]).
Claim(s) 80 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0320367 to Smith et al. in view of US 4241537 to Wood, in further view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 80. Smith et al. in view of Wood render obvious the multimedia structure of claim 71 as outlined above. However, it is not expressly disclosed that said first gelatinous compound and/or said second gelatinous compound further comprise a dye. Examiner previously gave Official Notice, now AAPA, that the use of dyes in gelatinous compounds for the growth of an organism are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ a dye in the different layers to facilitate stacking in the proper order. 
Re: Claim 81. Smith et al. in view of Wood render obvious the multimedia structure of claim 72 as outlined above. However, it is not expressly disclosed that said third gelatinous compound further comprises a dye. Examiner previously gave Official Notice, now AAPA, that the use of dyes in gelatinous compounds for the growth of an organism are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ a dye in the different layers to facilitate stacking in the proper order.
Claim(s) 86, 88, 90, 93, 95, 97, 99, and 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0320367 to Smith et al. in view of US 4241537 to Wood, in further view of US 2005/0102895 to Bissonnette et al.
Re: Claim 86. Smith teaches a method for growing plants in a multi-media gelatinous structure (paragraph [0003] - process of growing plants from seeds; See Figs. 1-4), wherein said method comprises:
embedding said first gelatinous compound within said at least one second gelatinous compound to create a stacked gelatinous media (See Figs. 1-4);
placing a plant on the surface of said first gelatinous compound of said stacked gelatinous media (See Fig. 2); and
growing said plant in said stacked gelatinous media (See Figs. 2-4). Smith also discloses that the shape of the media layers may be altered for optimal plant growth (paragraph [0042]).
However, Smith et al. do not expressly disclose the intermediate steps of: 
dissolving a gelling agent, wherein said gelling agent consists of any one or any combination of hydrocolloids, wherein said hydrocolloids are selected from the group consisting of pectin, gelatin, agar-agar, xanthan gum, guar gum, locust bean gum, gum arabic, carrageenan, cellulose and cellulose derivatives such as carboxymethyl cellulose, alginate, and starch; and one or more growth enhancement additives selected from gas, hormones, essential oils, antimicrobial agents, herbicides, pesticides, and microbes (Smith- paragraph [0041] - one or more layers include additives include antimicrobial agent or beneficial microbes) into a first aqueous solution and 
dissolving a gelling agent, wherein said gelling agent consists of any one or any combination of hydrocolloids, wherein said hydrocolloids are selected from the group consisting of pectin, gelatin, agar-agar, xanthan gum, guar gum, locust bean gum, gum arabic, carrageenan, cellulose and cellulose derivatives such as carboxymethyl cellulose, alginate, and starch, and one or more growth enhancement additives, wherein said one or more growth enhancement additives are selected from gas, hormones, essential oils, antimicrobial agents, herbicides, pesticides, and microbes (Smith- paragraph [0041] - one or more layers include additives include antimicrobial agent or beneficial microbes) into at least one second aqueous solution; 
pouring said first gelatinous solution and said at least one second aqueous solution into separate containers;
allowing said first and said second aqueous solution to solidify to produce a first gelatinous compound and at least one second gelatinous compound, wherein said first gelatinous compound and said second gelatinous compound has a different density (See Smith [0019]); and
releasing said gelatinous compounds from said containers prior to embedding.
Woods discloses a gelatinous medium for plant growth comprising gelling agents comprised of combinations of hydrocolloids including, cellulose, gelatin, agar, and guar gum (See col. 10, lines 7-21). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to employ the combination of hydrocolloids as taught by Woods in combination with the first and second gelatinous compounds of Smith based upon their known use in food stuffs to provide a sustainable and nontoxic growth substrate. 
Bissonnette et al. discloses a growing medium for growing plants composed of cellulosic material that can be poured into a mold to shape the media (paragraph [0022], paragraph [0033]), Fig. 1). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to produce the gelatinous soil mix of Smith by pouring the gelatinous solution into a container mold as taught by Bissonette to produce gelatinous compounds of the desired shapes in the same manner with consistency. 
Re: Claim 88. Smith et al. in view of Wood render, in further view of Bissonnette et al. render obvious the method of claim 86, further comprising aerating at least one of said first gelatinous solution and said at least one second gelatinous compound to produce bubbles and infuse at least one of the gelatinous solutions with a gas. Wood discloses a gelatinous medium for plant growth containing carbon dioxide bubbles (abstract, col. 1, lines 25-35, col. 2, lines 3-8). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Since carbon dioxide is essential for plant growth, and Wood discloses a gelatinous plant medium produced by forming bubbles in the gelatinous solution through aeration of a solution, one of ordinary skill in the art would have been motivated to use the method of Wood in the formation of the gelatinous compound having an infused gas as taught by Smith et al. 
Re: Claim 90. Smith et al. in view of Wood render, in further view of Bissonnette et al. render obvious the method of claim 86, further comprising adding one or more growth enhancement additives to the surface of said first gelatinous and said at least one second gelatinous compound after solidification and prior to stacking (See Smith paragraph [0027] which teaches additive being added between the surfaces of the layers). 
Re: Claim 93. Smith et al. in view of Wood render, in further view of Bissonnette et al. render obvious the method of claim 86, further comprising adding a surfactant to said gelatinous solutions (See Woods col. 10, lines 7-21 - surfactants can be added to solution). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a surfactant to the solutions to lower the surface tension between the elements in solution to improve mixing. 
Re: Claim 95. Smith et al. in view of Wood in view of Bissonnette et al. render obvious the method of claim method of claim 88, wherein said aeration of the gelatinous solutions is achieved by a vacuum, a foam gun, a chemical agent, or by forcing gas through a porous material (See Wood col. 1, lines 25-35)
Re: Claim 97. Smith et al. in view of Wood in view of Bissonnette et al. render obvious the method of claim 86, wherein said gas is selected from the group consisting of oxygen, carbon dioxide, ethylene, nitrogen, argon, methane, helium, and combinations thereof. Wood discloses a gelatinous medium for plant growth containing carbon dioxide bubbles (abstract, col. 1, lines 25-35, col. 2, lines 3-8). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Since carbon dioxide is essential for plant growth, and Wood discloses a gelatinous plant medium produced by forming bubbles in the gelatinous solution through aeration of a solution, one of ordinary skill in the art would have been motivated to use the method of Wood in the formation of the gelatinous compound having an infused gas as taught by Smith et al. 
Re: Claim 99. Smith et al. in view of Wood in view of Bissonnette et al. render obvious the method of claim 86, wherein said first gelatinous compound and said at least one second gelatinous compound have different densities (See Smith [0019]).
Re: Claim 100. Smith et al. in view of Wood in view of Bissonnette et al. render obvious the method of claim 86, wherein said first gelatinous compound and said at least one second gelatinous compound have the same densities (See Smith [0019]).
Claim(s) 89, 92, 94, 96, and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0320367 to Smith et al. in view of US 4241537 to Wood, in further view of US 2005/0102895 to Bissonnette et al., in further view of Applicant Admitted Prior Art (AAPA).
Re: Claim 89. Smith in view of Wood in view of Bisonnette et al. render obvious the method of claim 88. However, it is not expressly disclosed that one or more growth enhancement additives are added prior to aeration. Examiner previously gave Official Notice, now AAPA, that the mixing of additives in gelatinous solution prior to aeration and setting is well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to add the additives prior to aeration to ensure that they were adequately mixed into the solution. 
Re: Claim 92. Smith in view of Wood in view of Bisonnette render obvious the method of claim 86, however, it is not expressly disclosed that said solvation is achieved by heating the gelling agent and aqueous solutions. Examiner previously gave Official Notice, now AAPA, that it is well-known to process gelatinous compounds for growing of organisms from solution to solidification by means of heating. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to heat the solutions to ensure thorough solidification of the entire layer. 
Re: Claim 94. Smith et al. in view of Wood in view of Bissonnette et al. render obvious the method of claim 86, however, it is not expressly disclosed that said first gelatinous compound and/or said second gelatinous compound further comprise a dye. Examiner previously gave Official Notice, now AAPA, that the use of dyes in gelatinous compounds for the growth of an organism are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ a dye in the different layers to facilitate stacking in the proper order. 
Re: Claim 96. Smith et al. in view of Wood in view of Bissonnette et al. render obvious the method of claim method of claim 95. As the porous material is not required by claim 95, claim 96 is interpreted to not be required in view of any of the other selections in the group. However, it is not expressly disclosed that said porous material is a soapstone. Examiner previously gave Official Notice, now AAPA, that it is well-known in the art that gas can be forced through a porous material including soapstone to aerate a solution. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to utilize a porous soapstone as it is easily procurable and cost efficient. 
Re: Claim 98. Smith et al. in view of Wood in view of Bissonnette et al. render obvious the method of claim 86, however, it is not expressly disclosed that the method further comprises the step of disinfection or sterilization of said gelatinous compounds. Examiner previously gave Official Notice, now AAPA, that it is well-known to disinfect and/or to sterilize gelatinous compounds for growing organisms in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to employ disinfection and/or sterilization of the gelatinous compounds prior to use to ensure that only the intended organism was present in the growth substrate. 
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. 
On pages 9-11 of Applicant’s Remarks, it is alleged that Smith et al. is deficient in limitations that have been added to the independent claims. While it is agreed that Smith no longer anticipates the same, the dependent claims which have been incorporated into the independent claims were previously rejected as obvious over Smith in view of Wood. As such, the rejections have been amended to obviousness type in view of the amendments. It is also argued that Smith describes a soil or soil mix which may contain additional elements but the key element is the use of soil. This allegation is interpreted as because Smith teaches soil or a soil mix in combination with a gelatinous compound, it does not teach “a gelatinous compound” as recited in the claims. This is found to be unpersuasive as “a gelatinous compound” does not exclude soil or soil mixes and by definition, combining soil or a soil mix with a gelatinous substance would form a “gelatinous compound.” It is also alleged that Smith uses the term “gelatinous” for the growth medium but then describes “the gelatinous inorganic matrices suitable for supporting plant growth, such as hydroponic media, inorganic fibers, polystyrene/Styrofoam, rock wool, expanded clay, silica, minerals and/or other material.” This phrasing in paragraph [0019] is taken out of context in that Smith states “Examples of soil or soil mix may also include, but are not limited to, solid, semi-solid, or gelatinous inorganic matrices suitable for …. other materials, etc., alone or in combination.” As such, the gelatinous substance is not to be confused with the fibers, foam, rock wool, etc. as those are exemplary of solid or semi-solid matrices. A gelatinous substance would be understood to fall within the same definition utilized by the present application. As such, the differentiation which the Applicant is attempting to make is not found to be persuasive. 
On page 16 of Applicant’s Remarks, it is alleged that the prior art of Smith in view of Woods does not render obvious the limitations of claim 79 and the prior art of Smith in view of Woods in further view of Bissonnette et al. does not render obvious the limitations of claim 91. It is noted that the limitations of claim 79 have been incorporated into independent claim 71 and the limitations of claim 91 have been incorporated into independent claim 86. Similar limitations to claims 71 and 91 have also been incorporated into independent claim 101. In Applicant’s Remarks, no actual argument is made with respect to the combination of references and it is only generally alleged that “the applicant believes that the Examiner has not made a prima facie case for obviousness.” These allegations are therefore not based upon factual evidence or a showing of the obviousness rationale being incorrect and as such, the obviousness rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647          

/MONICA L BARLOW/Primary Examiner, Art Unit 3644